Name: Commission Regulation (EEC) No 3279/82 of 6 December 1982 on a standing invitation to tender for butter held by intervention agencies and intended for export to non-member countries and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 12. 82 Official Journal of the European Communities No L 348/7 COMMISSION REGULATION (EEC) No 3279/82 of 6 December 1982 on a standing invitation to tender for butter held by intervention agencies and intended for export to non-member countries and amending Regulation (EEC) No 1687/76 titles sold and to ensure equal access for all concerned, the butter in question should be sold in accordance with a standing invitation to tender procedure ; Whereas, to simplify administration, export refunds should not be granted on butter exported under this Regulation, but an appropriate reduction made in the selling price ; Whereas, to ensure that the butter reaches its destina ­ tion , supervision must be exercised from the time the butter leaves the store until it reaches its destination in the non-member country concerned ; whereas, in addi ­ tion to the supervisory provisions laid down in Commission Regulation (EEC) No 1 687/76 (8), as last amended by Regulation (EEC) No 1 252/8 1 ('), it is necessary to lay down additional conditions in view of the specific nature of the operation ; Whereas, for the application of monetary compensa ­ tory amounts, a coefficient should be introduced to take account of the difference between the price at sale by tender and the intervention price for butter forming the basis for the calculation of monetary compensatory amounts ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Articles 6 (7) and 28 thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for inter ­ vention on the market in butter and cream (3), as last amended by the Act of Accession "of Greece, and in particular Article 7a thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States (4), as last amended by Regulation (EEC) No 3605/81 (*), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (6), as last amended by Regulation (EEC) No 2792/82 Q, and in particular Article 4 (3) thereof, Whereas the Community has increasingly large quan ­ tities of butter in public storage ; whereas to the extent that outlets are available, steps should be taken to sell that butter ; Whereas certain quantities are suitable for sale for export ; whereas exporters should be permitted to obtain supplies from intervention agencies ; Whereas, in order to determine the selling price in line with market prices, to keep a check on the quan ­ HAS ADOPTED THIS REGULATION : Article 1 Butter bought in under Article 6 ( 1 ) of Regulation (EEC) No 804/68 and at least five months old shall be sold under the conditions laid down hereinafter. Article 2 (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140, 20 . 5 . 1982, p . 1 . M OJ No L 169, 18 . 7 . 1968 , p . 1 . 1 . The butter shall be sold by means of a standing invitation to tender issued by each intervention agency for the quantity of butter in question held by it. (4) OJ No L 106, 12. 5 . 1971 , p . 1 . 0 OJ No L 362, 17 . 12. 1981 , p . 2. (6) OJ No L 106, 29 . 4. 1977, p . 27 . 0 OJ No L 295, 21 . 10 . 1982, p . 6 . (8) OJ No L 190, 14. 7. 1976, p . 1 . 0 OJ No L 126, 12 . 5 . 1981 , p . 8 . No L 348/8 Official Journal of the European Communities 8 . 12. 82 registered letter addressed to the intervention agency. Intervention agencies may authorize the use of telex. 2. The tender shall state : 2 . The intervention agency shall issue a notice of invitation to tender, indicating in particular : (a) the location of the coldstore or stores where the butter is held ; (b) the quantity of butter for sale in each store, speci ­ fying, where appropriate, the quantity of that butter having a fat content of less than 82 % ; (c) the time limit and place for the submission of tenders . 3 . The notice - of invitation to tender shall be published in the Official Journal of the European Communities at least eight days before the first closing date for the submission of tenders. In addition, the intervention agency may publish notices elsewhere. Article 3 (a) the name and address of the tenderer ; (b) the quantity to which the tender relates, specifying the fat content of the butter where the intervention agency concerned has offered for sale butter of a fat content of less than 82 % ; (c) the country of destination of the butter ; (d) the price offered per 100 kilograms of butter having the fat content required, account being taken of Article 15, exclusive of internal taxes, ex coldstore in which the butter is held, expressed in the currency of the Member State in which the invitation to tender is held ; (e) the coldstore in question and if desired an alterna ­ tive store. A tender relating to two or more stores, independently of any alternative store, shall be considered to comprise as many tenders as there are coldstores mentioned. Tenders shall relate only to butter of uniform fat content (either equal to or greater than 82 %, or less than 82 %) intended for a single country of destina ­ tion . 3 . A tender shall not be valid unless it relates to a quantity of at least 50 tonnes. However, if the quantity available in a store is less than 50 tonnes, the available quantity shall constitute the minimum quantity for tender. 1 . During the period of validity of the standing invitation to tender, the intervention agency shall issue individual invitations to tender. Each individual invita ­ tion to tender shall cover such part of the butter speci ­ fied in Article 1 as is still available . 2 . The period for the submission of each of such individual tenders shall expire at 12 noon each second and fourth Monday of the month, except the fourth Monday in December. If the Monday is a public holiday, the period shall be extended to 12 noon on the following working day. However, the time limit for the first individual invita ­ tion to tender shall expire on 20 December 1982 at 12 noon . 4. A tender shall not be valid unless : Article 4 (a) it is accompanied by a written undertaking by the tenderer to export any butter awarded to him un ­ altered and in its original packaging referred to in Article 11 , within the time limit laid down in Article 10 (3), to the country of destination speci ­ fied in his tender in accordance with paragraph 2 c); 1 . The intervention agency shall update and make available to prospective tenderers on request the list provided for in Article 2 (2) (b) of the quantity of butter for sale by tender in each coldstore . The inter ­ vention agency shall also publish the updated lists at regular intervals in an appropriate form to be specified in the notice of invitation to tender provided for in Article 2 (2). 2. The intervention agency shall take the measures necessary to enable prospective tenderers to examine at their own expense, before tendering, samples taken from the butter for sale . (b) the tenderer encloses a declaration to the effect that he agrees to forgo any claim as to the quality and characteristics of any butter sold to him ; (c) proof is furnished that, before expiry of the period set for the submission of tenders, the tenderer has lodged the tendering security referred to in Article 6 in respect of the relevant individual invitation to tender. 5 . A tender may stipulate that it is not to be regarded as having been submitted : (a) unless a contract is awarded in respect of the entire quantity indicated in the tender ; (b) unless a contract is awarded in respect of a specific quantity indicated in the tender. Article 5 1 . Individual tenders, which shall be in writing, shall either be handed in to the intervention agency against acknowledgement of receipt or be sent by 8 . 12. 82 Official Journal of the European Communities No L 348/9 6. No tender may be withdrawn after the closing date as specified in Article 3 (2) for the individual invitation to tender concerned. 7. After the closing date for the submission of tenders under each individual invitation, the interven ­ tion agencies shall communicate immediately to the Commission, by telex, the quantities tendered for, the prices offered and the country of destination indicated in each tender. Article 6 quantity available in the store in question is not exhausted by this award, contracts for the remaining quantity shall be awarded to the other tenderers according to the price offered, starting with the one whose price differs most from the relevant minimum price. 3 . Where acceptance of a tender would lead to a contract being awarded for more butter than is avail ­ able at the coldstore in question, a contract shall be awarded to the tenderer concerned only in respect of the quantity available . 4. Where acceptance of two or more tenders offer ­ ing the same price for butter for the same country of destination or differing by the same amount from the relevant minimum price would lead to contracts being awarded in excess of the quantity available, the award shall be made by dividing the quantity available proportionately to the quantities specified in the tenders concerned . However, where such allocation would lead to any award of less than 20 tonnes of butter, the awards shall be made by drawing lots . 5 . For the purposes of paragraphs 2, 3 and 4, 'quan ­ tity available shall mean the quantity remaining available after tenders submitted under Regulations (EEC) No 2315/76 ('), (EEC) No 649/78 (2) and (EEC) No 2991 /82 (3) have been taken into consideration. 6 . Rights and obligations arising in connection with the invitation to tender shall not be transferable. 1 . The tendering security shall be 60 ECU per tonne . 2. The security shall consist, at the option of the tenderer, either of a cash deposit or of a guarantee issued by an institution satisfying the requirements laid down by the Member State with which the secu ­ rity is to be lodged. 3 . The tendering security shall be lodged in the Member State in which the tender is submitted. Article 7 Article 9 1 . In the light of the tenders received in response to each individual invitation to tender and in accordance with the procedure laid down in Article 30 of Regula ­ tion (EEC) No 804/68 , a minimum selling price shall be fixed, which may be varied according to the fat content of the butter and according to the destination . A decision may be taken to make no award in respect of all or part of an invitation to tender, and according to the destination . 2. At the same time as the minimum selling price is fixed and under the same procedure, the amount of the export security designed to ensure that the butter is exported and that it is imported into the country of destination specified in the tender shall be fixed per 100 kilograms . 3 . The minimum selling price and the price payable by the successful tenderer shall be converted into national currency using the representative rate valid on the closing date for the submission of tenders in respect of the individual invitation in question . 1 . Every tenderer shall immediately be notified by the intervention agency of the result of his participa ­ tion in an individual invitation to tender. 2. The successful tenderer shall , before taking deli ­ very of the butter, and within the period specified in Article 10 (2), pay the intervention agency an amount corresponding to his tender for the quantity which he intends to remove from store. Article 10 Article 8 1 . Where the amount referred to in Article 9 (2) has been paid and the security referred to in Article 7 (2) has been lodged in accordance with Article 13 ( 1 ) of Regulation (EEC) No 1687/76, the intervention agency shall issue a removal warrant stating : (a) the quantity of butter in respect of which the conditions referred to above have been satisfied ; 1 . A tender shall be rejected if the price offered is lower than the minimum price fixed for each destina ­ tion in each individual invitation to tender, account being taken of the fat content of the butter in ques ­ tion . 2. Save as provided in paragraph 1 , a contract shall be awarded to the tenderer whose tender differs most from the minimum price fixed for butter for the country of destination specified in the tender. If the (b) the coldstore where it is stored ; (') OJ No L 261 , 25 . 9 . 1976, p . 12. O OJ No L 86, 1 . 4. 1978 , p . 33 . (3) OJ No L 314, 10 . 11 . 1982, p . 27. No L 348/ 10 Official Journal of the European Communities 8 . 12. 82 Article 13(c) the final date for taking delivery ; (d) the closing date for the individual invitation to tender under which the butter was sold ; (e) the country of destination . 1 . Except in cases of force majeure, the tendering security shall be forfeit in respect of any quantity for which the tenderer : (a) withdrew the tender after expiry of the time limit as specified in Article 3 (2) for the submission of tenders ; or (b) did not, within the period prescribed, pay the amount corresponding to the tender referred to in Article 9 (2) or lodge the export security referred to in Article 7 (2). 2 . The tendering security in respect of any quantity for which no contract is awarded shall be released immediately. 3 . Except in cases of force majeure, the export secu ­ rity referred to in Article 7 (2) shall be forfeit in proportion to the quantities for which the proof referred to in Article 13 (4) of Regulation (EEC) No 1687/76 has not been produced within 12 months, calculated from the final day for submission of tenders in respect of the date of acceptance of the export declaration ; the provisions of Article 31 (2) of Commission Regulation (EEC) No 2730/79 (') shall apply. 2 . The successful tenderer shall take delivery of the butter within 30 days of the final date for submission of tenders . Delivery may be in instalments. Except in cases of force majeure, if the successful tenderer has not made the payment referred to in Article 9 (2) within the specified period, the sale shall be cancelled in respect of the remaining quantities. If the payment referred to in Article 9 (2) has been made without delivery of the butter having been taken within the period referred to above, the successful tenderer shall bear the cost of storing the butter with effect from the day following that referred to in para ­ graph 1 (c). 3 . Butter, delivery of which has been taken by the purchaser, must be exported within 80 days from the closing date for the submission of tenders in respect of the individual invitation to tender in question . Article 11 Article 14 Butter shall be delivered by the intervention agency in packages bearing one or more of the following endorsements in letters at least one centimetre high :  'Butter for export (Regulation (EEC) No 3279/82)' ; 1 . In cases of force majeure not coming within Article 11 ( 1 ) of Regulation (EEC) No 1687/76, the intervention agency shall take the measures necessary in view of the circumstances invoked. 2. The Member States shall inform the Commission each quarter of the cases in which they have applied paragraph 1 , specifying the circumstances invoked, the quantity involved and the measures taken .  'SmÃ ¸r bestemt til eksport (Forordning (EÃF) nr. 3279/82)',  'Butter zur Ausfuhr (Verordnung (EWG) Nr. 3279/82)',  'Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ ¿Ã  ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ¬ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® (Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹3. 3279/82)', Article 15  'Beurre destinÃ © Ã 1 exportation (rÃ ¨glement (CEE) n0 3279/82)',  'Burro destinato all esportazione (regolamento (CEE) n . 3279/82)',  'Boter voor uitvoer (Verordening (EEG) nr. 3279/82)', and an endorsement showing the country of destina ­ tion. 1 . No export refund shall be granted on butter sold and exported under this Regulation . However, such butter shall be considered as satisfying the provisions of Article 2 (1 ) (b) of Regulation (EEC) No 754/76 (2) from the date of acceptance of the export declaration . If the provisions of Article 2 (2) of the said Regulation apply, an amount equal to the security referred to in Article 7 (2) of this Regulation must be paid. The amount shall be considered as a security which has been forfeited within the meaning of Article 2 of Regulation (EEC) No 352/78 (3). Article 12 The name of the non-member country specified in the tender shall be given in section 13 of the application for the export licence and the licence itself ; the licence shall require export to that destination . (') OJ No L 317, 29 . 11 . 1979, p. 1 . 0 OJ No L 89, 2. 4. 1976, p . 1 . (3) OJ No L 50 , 22. 2. 1978 , p . 1 . 8 . 12. 82 Official Journal of the European Communities No L 348/ 11 Irr Part I of the Annex, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following point 30 and footnote (30) relating thereto are added : '30 . Commission Regulation (EEC) No 3279/82 of 6 December 1982 on a standing invitation to tender for butter held by intervention agencies and intended for export to non-member countries (30). 2 . The monetary compensatory amounts applicable to butter sold under this Regulation shall be equal to the monetary compensatory amounts fixed under Regulation (EEC) No 974/71 multiplied by the coeffi ­ cient given in Part 5 of Annex I in the corresponding note to the Commission Regulation fixing the mone ­ tary compensatory amounts. If necessary the Commission may adjust this coeffi ­ cient. (30) OJ No L 348, 8 . 12. 1982, p. 7.' Article 17Article 16 Regulation (EEC) No 1687/76 is hereby amended as follows : This Regulation shall enter into force on the third day following is publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1982. For the Commission Poul DALSAGER Member of the Commission